Citation Nr: 0925801	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-24 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk






INTRODUCTION

The Veteran served on active duty from December 1968 to 
November 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDING OF FACT

The Veteran has a current diagnosis of posttraumatic stress 
disorder (PTSD) that is associated with a reported stressor 
which has been verified to have occurred during his period of 
active military service.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for PTSD as the Board 
is taking action favorable to the Veteran by granting service 
connection for this disorder.  As such, this decision poses 
no risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).  A 
diagnosis of a mental disorder, including PTSD, must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125 (2008).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The Veteran's service treatment records are negative for any 
complaints, symptoms, or diagnoses of PTSD.

After separation from military service, in an August 2005 VA 
PTSD evaluation report, the Veteran stated that "he has 'not 
been right' since he returned from Vietnam."  The Veteran 
reported "nightmares, flashbacks, anhedonia, low mood, 
irritability, poor concentration, no motivation to do things, 
isolative, difficulty maintaining relationships, [and] 
emotional blunting."  After a review of the Veteran's 
history, symptoms, and a mental status examination, the 
diagnosis was PTSD and major depression.  The diagnosis 
conformed to the criteria of DSM-IV.  The medical evidence of 
record shows that the PTSD has been consistently diagnosed 
since August 2005.

In a July 2006 VA PTSD examination report, the Veteran 
reported that he was drafted into the Marines as a tanker and 
"saw guy die who stepped on land mine."  After mental 
status examination, the impression was PTSD.

In an October 2007 stressor statement, the Veteran reported 
that he participated in Operation Georgia Tar in Vietnam in 
September 1969.  The Veteran reported that his tanker unit 
was attacked during the night and a captain and two other men 
were killed in their tank by the enemy.  The Veteran stated 
that he was required to clean up the bodies of the men killed 
in the tank.  The Veteran also reported that while in Quang 
Tri, he was forced to watch an Army soldier die from injuries 
sustained from a land mine.

While the medical evidence of record clearly shows that the 
Veteran has a current diagnosis of PTSD that has been related 
to military service, the Veteran's claim has been repeatedly 
denied on the basis that there was no objective evidence that 
established the Veteran "engaged in combat with the enemy" 
and there was insufficient evidence to corroborate his 
claimed stressors.  See VAOPGCPREC 12-99; 65 Fed. Reg. 6257 
(2000).  In this regard, there are no references to combat in 
the Veteran's service personnel records and he did not earn 
any decorations, medals, badges, ribbons, or awards 
indicative of participation in combat.  Accordingly, for the 
purposes of this appeal, the decision on the Veteran's claim 
depends entirely on establishing the occurrence of the 
claimed stressors.

The Veteran's service personnel records show that he served 
in Vietnam from June 1969 to June 1970.  From June 1969 to 
January 1970, the Veteran's unit was listed as Company A, 
Third Tank Battalion, Third Marine Division and his primary 
duty was listed as Tank Crewman.  Additionally, the Veteran's 
service personnel records note that the Veteran participated 
in Operation Virginia Ridge from June 1969 to July 1969, 
Operation Idaho Canyon from July 1969 to September 1969, and 
Operation Georgia Tar in September 1969.  During the 
Veteran's entire service in Vietnam, his principle duty was 
as a Tank Crewman which is listed on his DD Form 214 as his 
military occupational specialty.  There is no indication of 
any kind that the Veteran ever engaged in any duty during his 
tour in Vietnam other than as a Tank Crewman.

The combat-oriented nature of the Veteran's unit and his 
described stressor is demonstrated in an official publication 
of the Department of the United States Marine Corps on their 
official web-site under the "Publications" section, under 
the subheading "Marine Corps Orders and Directives" with 
the title "Historical."  The report is entitled: "USMC in 
Vietnam- High Mobility and Standdown 1969 Pt 1."  The report 
notes that Company A, Third Tank Battalion was attached to 
Company K, First Battalion during Operation Idaho Canyon.  
The report states:

The following morning, as Company I swept west and 
then east toward Charlie-2, Captain Paul B. 
Goodwin's Company K, supported by tanks, moved 
south, encountering heavy 82mm mortar fire on the 
27th, and strong enemy resistance the following 
night.  Shortly after midnight, while occupying 
sites south of the destroyed village of Gio Son, a 
platoon from Goodwin's company ambushed a small 
group of NVA moving down a trail, killing 6 and 
capturing two AK47 assault rifles.  Two hours 
later, in a presumed retaliation for the beating 
two days before by Engle's company, 35 to 40 NVA 
attacked the night defensive position of Goodwin's 
company.  Concentrating their heaviest fire on the 
tanks, the attackers hit three, killing an equal 
number of Marines while wounding six. 


The evidence shows that the Veteran's unit was considered to 
have been engaged in combat during the period of time that he 
was assigned to them.  Furthermore, there is no evidence that 
he was absent from his unit at any point in time, let alone 
for his entire tour of duty in Vietnam.  Additionally, the 
evidence shows that the Veteran's unit was assigned to 
Company K when the unit was attacked and three Marines were 
killed when the tanks received heavy fire.  As such, the 
evidence also shows that the Veteran engaged in combat with 
the enemy.  See Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) 
(holding that corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."); see 
also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) 
(finding that while the Veteran's unit records did not 
specifically show that he was present during the allege 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attack.").  In 
this case, the Veteran's claimed stressors are related to 
combat, there is no clear and convincing evidence to the 
contrary, and the claimed stressors are consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  Accordingly, the Board finds that the Veteran's lay 
statements, combined with the available evidence of record, 
establish the occurrence of his claimed in-service stressors.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1).

As such, the Board finds that the Veteran has a current 
diagnosis of PTSD that is associated with a reported stressor 
which has been verified to have occurred during his period of 
active military service.  See 38 C.F.R. § 3.304(f).  Applying 
the doctrine of reasonable doubt, the Board finds that the 
Veteran's PTSD is related to active military service and 
therefore, service connection for PTSD is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


